50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jose NARANJO, Plaintiff--Appellant,v.Lieutenant HILL;  Captain Meletis, Defendants--Appellees.Jose NARANJO, Plaintiff--Appellant,v.A.D.C. MANASSAS MEDICAL SERVICES;  Doctor Abdul;  LieutenantColonel Hill, Defendants--Appellees.
Nos. 94-7343, 94-7464.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 19, 1995.Decided:  Feb. 21, 1995.

Jose Naranjo, Appellant Pro Se.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
In these consolidated appeals, Appellant appeals the district court's orders dismissing his 42 U.S.C. Sec. 1983 (1988) complaints.  The district court assessed filing fees in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the cases without prejudice when Appellant failed to comply with the fee orders.  Finding no abuse of discretion, we affirm the district court's orders.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.